Appeal from an order of the Supreme Court at Special Term, entered in Broome County on October 13, 1953. Entered upon a motion to punish defendant for contempt for failure to pay alimony and a cross motion for the reduction of alimony, *922the order denies the motion to punish upon condition that the defendant pay $125 in full settlement of arrears, reduces the amount of alimony from $20 to $15 per week, and allows a counsel fee to plaintiff’s attorney of $15. While the added financial burden occasioned by remarriage of the defendant in violation of the divorce decree should not be considered in fixing the amount of alimony, it appears that defendant is ill and under the care of a physician. If conditions change a further application for modification of the decree may be made. The order is discretionary, and under the circumstances there was no abuse of discretion. Order unanimously affirmed, without costs. Present — Foster, P. J., Bergan, Coon, Imrie and Zeller, JJ.